   Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20   Page 1 of 27 PageID 797




Investigative Report
Moore vs. DB Industries, et al.
ESi Project No: 78169A




                                                                     EXHIBIT 4
   Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                                      Page 2 of 27 PageID 798

                                                                                                          4215 Campus Drive
                                                                                                             Aurora, IL 60504




     Investigative Report
     Moore vs. DB Industries, et al.
     ESi Project No: 78169A



     Report Prepared For
     Blackwell Burke P.A.
     431 South Seventh Street, Suite 2500
     Minneapolis, MN 55415


      Submitted by:




                                                                                                   November 13, 2020

      Dale B. Edwards, P.E.                                                                        Date
      Senior Managing Consultant
      IL P.E. | Expires: November 30, 2021


      Technical Review by:


                                                                                                   November 13, 2020
      Anand R. Shah, M.S., M.B.A., P.E.                                                            Date
      Principal
      Director of Polymeric, Composite & Non-
      Metallic Materials Practice
      IL P.E. | Expires: November 30, 2021




This report and its contents are the Work Product of Engineering Systems Inc. (ESI). This report should only be duplicated
or distributed in its entirety. This report may contain confidential or court protected information; please contact an authorized
entity prior to distributing. Conclusions reached and opinions offered in this report are based upon the data and information
available to ESI at the time of this report, and may be subject to revision after the date of publication, as additional information
or data becomes available.

Copyright ESI © 2020 - All Rights Reserved


                      Phone: 630-851-4566 | Fax: 630-851-4870 | Toll Free: 866-596-3994
                                                      www.engsys.com
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                  Page 3 of 27 PageID 799

                                                                    Moore vs. DB Industries, et al.
                                                                           ESi Project No: 78169A




Introduction
Dale B. Edwards, P.E., of Engineering Systems Inc. (ESi), was retained by Blackwell Burke, P.A.
on behalf of 3M Company (hereafter 3M) to provide analysis and expert testimony regarding the
failure of a polymer belt from an IBEX Climb-Assist system that was involved in a fall incident in
which Justin Moore was injured on 6-8-2017. The failed Climb-Assist belt was part of the physical
evidence in the Moore vs. DB Industries, et al. litigation (No. 6:19-cv-00038-C, United States
District Court – Northern District of Texas San Angelo Division).

The subject belt and other equipment associated with the incident were examined at two joint
inspections at the ESi-Dallas facility that included visual and microscopic examination of the IBEX
belt among the other equipment that was involved with the accident. The results of these
inspections of the IBEX belt are detailed below.

ESi's analysis included the examination and testing of the subject failed Climb-Assist belt that
occurred at the two inspections held at ESi’s Dallas facility. The results are summarized in this
report, which is based on the examination and testing of the subject belt, a review of documents,
pertinent literature, standards, and the author's experience in failure analysis and testing of
polymers.


Basis for this Report
This report, and the opinions and conclusions stated throughout, are based on the education,
training, and experience of the author, as well as on the analysis and review of materials that
have been conducted in this matter to date, and the inspection of the subject belt and other
equipment. The opinions and conclusions are stated to a reasonable degree of engineering and
scientific certainty.

Qualifications and Experience
Engineering Systems Inc. (ESi) is a consulting firm and testing laboratory with staff working in
many of the engineering disciplines. ESi has extensive experience in the failure analysis,
mechanical testing, design, and analytical characterization of products including metals,
ceramics, plastics and rubber materials.

Dale B. Edwards, P.E. is a Senior Managing Consultant at ESi. He has been involved in
consulting, failure analysis, analytical testing, and mechanical testing of plastics since 1979.
Mr. Edwards has been extensively involved with plastic products throughout his career, having
previously worked for Bodycote Polymer - Broutman Laboratory (BPBL - formerly known as L.J.
Broutman & Associates) for over 24 years, where he participated in ASTM and Plastics Pipe
Institute (PPI) activities. He has consulted with many gas, water and sewer utilities, as well as
many major plastic resin manufacturers. Mr. Edwards is a co-author of the book, Fractography
in Failure Analysis of Polymers, which was published in May 2015.

Mr. Edwards has a B.S. degree in Chemical Engineering from The University of Illinois and has
taken graduate materials courses at Illinois Institute of Technology. He is a registered



                                                                                      Page 2 of 15
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                       Page 4 of 27 PageID 800

                                                                        Moore vs. DB Industries, et al.
                                                                               ESi Project No: 78169A



Professional Engineer in the State of Illinois, license number 062-041364, and the State of
Arkansas, license number 18187. He has been involved in testing and analyzing plastics,
including all types of plastic materials applications for over 30 years. His work experience also
includes mechanical testing, analytical testing, consulting, failure analysis, laboratory
management and legal consulting.

Mr. Edwards has been a member of ASTM Committee F-17 on Plastic Piping Systems for more
than 25 years. He was formerly the Secretary of the Water Subcommittee (F17.61) of ASTM F17.
He also has previously been active in the Plastics Pipe Institute (PPI) as the company
representative for BPBL. His involvement in PPI and ASTM has included the development of a
test method as part of the Alternate Methods Committee (PPI Hydrostatic Stress Board
committee). This test method has been published as ASTM F 2018, Standard Test Method for
Time-to-Failure of Plastics Using Plane Strain Tensile Specimens. This test method is an alternate
method for determining the hydrostatic design basis (HDB) of plastic piping materials.

Mr. Edwards is a Senior Member of The Society of Plastics Engineers (SPE) and has maintained
membership in SPE since 1981. He is a former Chairman of the Failure Analysis and Prevention
Special Interest Group (FAPSIG) of SPE and has been the Technical Program Chair of FAPSIG
and a past Board member of the Medical Plastics Division of SPE. Mr. Edwards has completed
training and certification in Fall Protection Safety for the Competent Person.

Many of Mr. Edwards’s publications have involved plastic failure analyses, including studies for
the National Transportation Safety Board (NTSB) and an aging study conducted on plastic gas
pipe for the Gas Research Institute. He has taught seminars for many years including the Fracture
Analysis Workshop, which was co-sponsored by The Society of Plastics Engineers (SPE) and he
has taught similar courses on Failure Analysis and Testing of Plastics. Mr. Edwards taught these
seminars as part of Bodycote Polymer’s Failure Analysis Series for 14 years (1995 – 2008). ESi
has begun sponsoring these seminars and presented them most recently in June 2015 and
August, 2018. Mr. Edwards's curriculum vitae is attached as Appendix I, which further outlines
his experience, as well as a history of deposition and trial testimony in Appendix II.

Materials Reviewed
During the course of the investigation and analysis in this matter, to date, ESi has reviewed the
following materials:
Amended Complaint.
Plaintiff Disclosure of Expert Witnesses – including expert reports
Inspection and testing at joint inspections that occurred at ESi’s Dallas facility on August 19, 2020 and
October 7, 2020 (attended remotely). The data reviewed includes digital photographs, digital optical
microscopy photographs and videos of the testing that was performed.
Deposition transcript of Justin Moore
Deposition transcript of Rick Miller
Safeworks production, numbers 000001 to 001659
IBEX brochure, Intelligent climb Assist, April 2014



                                                                                            Page 3 of 15
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                      Page 5 of 27 PageID 801

                                                                        Moore vs. DB Industries, et al.
                                                                               ESi Project No: 78169A




Methodology and Analysis Activities
The examination and testing was performed according to ASTM E2332, Standard Practice for
Investigation and Analysis of Physical Component Failures, which outlines the following basic
elements of a failure investigation:

              •    Collection of Evidence and Background Data
              •    Testing and Analysis of Failed Components
              •    Analysis of Test Data
              •    Assessment of Failure Mechanism(s) and Causes


Further methodology utilized in my analysis is set forth in my co-authored book, Fractography in
Failure Analysis of Polymers, which was published by Elsevier in 2015. Visual and microscopic
examination of failed parts is a necessary and important part of the second item listed above.
This type of examination many times provides important information, such as the failure mode of
the materials and whether the materials exhibit degradation, cracking or other features. 1 The
location and appearance of these features can lead to a root cause determination of the failure.

Background
Justin Moore was injured in a fall incident that occurred as he began his descent from near the
top of a wind turbine tower in Goldthwaite, TX on June 8, 2017. Mr. Moore was using an IBEX
1000 Climb Assist system along with fall protection that included an Exofit harness, dual lanyards,
an SLR (self-rescue equipment), and a DBI-SALA Lad-Saf X3 cable sleeve. Mr. Moore testified
that the IBEX belt broke, initiating a fall. He claimed that he fell between 10 and 20 feet before
the Lad-Saf X3 arrested his fall and he sustained several injuries. 2 As will be shown below, the
belt broke at a weld that was made at the time of installation into the wind turbine tower
approximately three years before the accident.

The wind turbine tower was owned and operated by his employer of approximately 4 years,
Invenergy. Mr. Moore testified that he had been certified as a competent person and a qualified
person in fall protection after he received training provided by Invenergy in fall protection, but
does not have a specific certificate that identifies him as such. 3 Mr. Moore also received training
regarding the IBEX 1000 Climb Assist system; how to operate the system and how to install the
system that included welding of the IBEX belt. 4




1 Hayes, Edwards, Shah, Fractography in Failure Analysis of Polymers, Elsevier, Inc., Oxford, UK, 2015,

pp. 39-41.
2   Exhibit 2, Moore deposition.
3   Moore deposition, p. 17.
4   Moore deposition, p. 57 - 58.



                                                                                            Page 4 of 15
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                     Page 6 of 27 PageID 802

                                                                       Moore vs. DB Industries, et al.
                                                                              ESi Project No: 78169A



Mr. Moore testified that he has installed at least 10 of the IBEX systems in wind turbine towers
prior to this accident. 5 He also testified that he received training one time while at Invenergy and
that included how to inspect welds on the IBEX belt. He also stated that normal procedure was
to visually inspect the cable as they let it rotate through a cycle before using it (this presumably
utilized the maintenance mode function on the IBEX 1000 system control box marked “Inspect” 6).
He went on to testify that he did not inspect the IBEX belt weld area prior to using the system on
the day of the accident and did not know if anyone else had performed an inspection either. 7

Mr. Moore also testified that he was aware of one other time at a tower in Goldthwaite where an
IBEX belt had failed. He said that there were no injuries related to that incident and that the failure
was discussed in a safety meeting at Invenergy. 8


Examination of the Climb Assist Failed Belt
Several examinations were performed by various parties to this case including:
          1. Site inspection/testing at ESi-Dallas on August 19, 2020. This examination included
             visual and microscopic examination of the failed ends of the IBEX belt.

          2. Site inspection/testing at ESi-Dallas on October 7, 2020. This examination included
             the remaining length of IBEX belt and the fall protection cable.


Visual and Microscopic Examination
Visual and microscopic investigations were conducted on the subject IBEX belt at the joint
inspection that took place on August 19, 2020 at ESi’s Dallas facility. Overall views of the failed
subject IBEX belt sections are shown in Figures 1 through 8. For the purposes of the discussion
below, the sections were labeled A and B, corresponding to the left and right sections, shown in
Figure 1. ESi was not present at the time that the failed portion of the IBEX belt was cut from the
remainder of the belt, as this was done prior to any joint examination of the evidence. The belt
outer jacket is made of a polyurethane material and the inner reinforcement is polyester fiber,
according to the Safeworks description of the belt. 9




5   Moore deposition, p. 58.
6   Safeworks document production, p. 000070.
7   Moore deposition, p. 60 – 61.
8   Moore deposition, p. 112.
9   Safeworks IBEX Belt Welding Procedure, Safeworks document production 001079 – 001082.



                                                                                          Page 5 of 15
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20               Page 7 of 27 PageID 803

                                                                  Moore vs. DB Industries, et al.
                                                                         ESi Project No: 78169A




             A                    B                  A                            B




              Figure 1. Overall views of the subject failed IBEX belt sections.




                     Figure 2. Positioning of the failed ends together.




                  Figure 3. Marks and punctures on the OD of Section A.




                                                                                      Page 6 of 15
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20               Page 8 of 27 PageID 804

                                                                 Moore vs. DB Industries, et al.
                                                                        ESi Project No: 78169A




                           Figure 4. Weld areas of Section A.




             Figure 5. Broomed fibers at failed end and cut end of Section A.




                 Figure 6. Marks and punctures on the OD of Section B.




                                                                                   Page 7 of 15
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                    Page 9 of 27 PageID 805

                                                                      Moore vs. DB Industries, et al.
                                                                             ESi Project No: 78169A




                                Figure 7. Weld areas of Section B.




              Figure 8. Partially welded fibers at failed end and cut end of Section B.


The subject IBEX belt polymer jacket failed along the welds, as shown in the photographs above.
There were also multiple transverse cracks that occurred during the failure process where the
polymer jacket began to pull apart prior to the failure of the fiber reinforcement. The weld surfaces
were examined using a stereo microscope and these images exhibit multiple areas with poor
adhesion on both sections. Figures 8 and 9 show some of these poorly bonded areas for Section
B. These weld surfaces have the appearance of a “cold” weld where the melted polymer material
is squeezed out of the weld area by applying too much pressure or alternatively, that the welding
temperature was too low. Figure 10 shows a couple of areas along the weld surface in Section
B that appear to be cut or were never really fused at all in the welding process.




                                                                                          Page 8 of 15
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                 Page 10 of 27 PageID 806

                                                                     Moore vs. DB Industries, et al.
                                                                            ESi Project No: 78169A




     Figure 8. Weld surfaces from Section B that appear to lack adhesion due to a poor weld.




        Figure 9. Close-up views of the weld surfaces showing poor adhesion in Section B.




  Figure 10. Areas of the weld surface from Section B that appear to have been cut or not fused at
                                   all during the welding process.

 The fracture surfaces shown in Figures 8 and 9 also show progressive crack growth, indicating
 that the fracture had progressed over time. This can be seen in both the very smooth areas and
 areas where some adhesion appeared to have been. Figure 11 depicts areas of poor adhesion
 of the weld surface for Section A. Figure 11 also has indications of progressive crack growth.




                                                                                       Page 9 of 15
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                  Page 11 of 27 PageID 807

                                                                      Moore vs. DB Industries, et al.
                                                                             ESi Project No: 78169A



 Areas along the weld of both sections show various cut marks from the trimming of the weld
 flash that occurred at the time of installation/welding of the subject IBEX belt, as shown in
 Figures 12 and 13. Figure 14 shows close-up views of puncture marks and abrasion damage
 that were present in several areas of Section B. These areas appear to have grease in them as
 do several of the cuts, cracks and fracture surfaces shown above.




     Figure 11. Weld surfaces from Section A that show lack of adhesion due to a poor weld.




       Figure 12. Cut marks from trimming of the weld at the time of installation (Section A).




       Figure 13. Cut marks from trimming of the weld at the time of installation (Section B).




                                                                                       Page 10 of 15
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                Page 12 of 27 PageID 808

                                                                   Moore vs. DB Industries, et al.
                                                                          ESi Project No: 78169A




  Figure 14. Close-up views of puncture and scraping damage near the weld failure in Section B.

 The remaining portion of the belt was examined in a joint/remote inspection that occurred on
 October 7, 2020 at the ESi Dallas facility. The remainder of the subject IBEX belt was
 examined, and no additional damage was noted. Figure 15 shows the remainder of the belt
 sample that was examined at the inspection.




   Figure 15. Remaining portion of the subject IBEX belt sample that was examined on 10-7-20.




                                                                                    Page 11 of 15
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                    Page 13 of 27 PageID 809

                                                                       Moore vs. DB Industries, et al.
                                                                              ESi Project No: 78169A




 Analysis and Discussion
 It is apparent from the examination and testing of the subject IBEX belt that the weld was
 defectively made, and this led to the eventual breaking of the belt, causing the fall incident that
 Mr. Moore experienced. The surface of the welded section shows very little micro-ductility on the
 fracture surface. This lack of micro-ductility indicates that the weld was not properly made. The
 weld fracture surface is typical of a “cold weld” wherein the materials are not properly fused
 together. While the belt functioned for a while during the three to four years in operation (some
 areas had some limited adhesion), overall, the weld area was not well bonded.

 It is also possible that the weld area was damaged during the flash trimming operation, cutting
 through portions of the weld. Figure 10 shows striations from possible cutting on the weld fracture
 surface. These can be compared to many of the weld flash trim cuts along the weld on the outside
 of the belt jacket (see Figures 12 through 14). Alternatively, these could be areas of the belt that
 were not bonded at all during the welding process.

 The impending failure of the weld in the subject IBEX belt would likely have shown signs of failure
 prior to the day of the incident. A visual inspection of the weld prior to the accident likely would
 have shown some areas of separation and splitting since the failure was a progressive one. Many
 areas of the fracture surfaces show discoloration from grease and dirt, indicating that the fractures
 may have been present for some time before the belt completely separated. (see Figures 9
 through 11).

 The condition of this weld and lack of bonding indicates a deficiency in the weld training that was
 provided by Safeworks for employees of Invenergy, including Mr. Moore. At the very least,
 Invenergy should have required inspection of the belt weld prior to every use, as indicated in the
 Safeworks operation and training documents that were presumably a part of the Safeworks
 training. 10 11

 It is clear from Mr. Moore’s testimony referenced earlier that he had been trained with respect to
 the use and installation (including welding of the IBEX belt) and that he was experienced in
 installation of the systems, having installed more than ten of them prior to the accident in the
 approximately four years of his previous work at Invenergy. His knowledge and training regarding
 proper use and inspection of the IBEX system indicated that he should have known that inspection
 of the belt prior to using it was necessary.




 10 IBEX Proper Inspections and Use, Product Update PCWU 11-003, March 1, 2011, Safeworks 000088-

 000091.
 11 Power Climber Wind Operators Instructions for IBEX 1000 and 1000P Climb Assist, March 7, 2019,

 Safeworks 00018-00053.



                                                                                        Page 12 of 15
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                   Page 14 of 27 PageID 810

                                                                      Moore vs. DB Industries, et al.
                                                                             ESi Project No: 78169A



 He testified that he believed that his co-worker, Cory Wade had installed the IBEX system in the
 tower where the accident occurred. 12 Even if he was confident in his own expertise and that of
 his co-workers, regarding the installation and welding of the IBEX belt, he should have inspected
 the belt prior to its use that day. As stated earlier, Mr. Moore also stated that normal procedure
 was to visually inspect the cable as they let it rotate through a cycle before using it. 13

 The OSHA Occupational Safety and Health Act of 1970 requires the following in section 5. Duties:

 (a) Each employer --

 (1) shall furnish to each of his employees employment and a place of employment which are
 free from recognized hazards that are causing or are likely to cause death or serious physical
 harm to his employees;

 29 USC 654

 (2) shall comply with occupational safety and health standards promulgated under this Act.

 (b) Each employee shall comply with occupational safety and health standards and all rules,
 regulations, and orders issued pursuant to this Act which are applicable to his own actions and
 conduct.

 In this case, the employer, Invenergy, did not work to provide a safe workplace for its
 employees by failing to properly train its employees in the welding procedures that they
 performed in installing the IBEX belts for the Safeworks Climb Assist system. They have no
 records of training given to their personnel regarding the welding of the Climb Assist belts. Mr.
 Moore testified that he had been trained in the welding procedure once, indicating that no
 updated training or refresher courses were provided by the company. 14

 Invenergy also failed to require inspections of the IBEX belt prior to each use and have few, if any
 records of inspections of the IBEX belts used in their windmill towers. There is no evidence of
 inspection of the condition of the subject IBEX belt prior to the break and no evidence that it had
 been inspected since it was installed approximately 3 years before. Mr. Moore did not inspect
 the belt that day and does not know if anyone else did. 15




 12   Moore deposition, p. 60.
 13   Moore deposition, pp. 60 - 61.
 14   Moore deposition, p. 59.
 15   Moore Deposition, p. 61.



                                                                                       Page 13 of 15
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                   Page 15 of 27 PageID 811

                                                                      Moore vs. DB Industries, et al.
                                                                             ESi Project No: 78169A



 Invenergy has not provided any records of job hazard analyses in this case. Mr. Moore testified
 that the job hazard analysis was a requirement for each job and that it included some inspections
 of the systems in the towers. He had no specific recollection of filling out the job hazard analysis
 but assumes that it was done since it was a requirement. 16

 The Safeworks Operator’s Instructions and inspection procedures from 2011, as well as current
 documents call out daily inspection of the weld area and overall belt inspections to be performed
 twice annually. 17 18 The instructions were apparently ignored by Invenergy despite a previous
 failure of an IBEX belt that had occurred. 19


 Conclusions

 The following conclusions are based on the analysis to date, as well as on prior education,
 training, testing, engineering analysis, and experience of the author. These opinions and
 conclusions, as well as those stated throughout the report, are stated to a reasonable degree of
 engineering and scientific certainty. ESi reserves the right to supplement or amend these findings
 and conclusions if additional information becomes available or based upon additional work or
 analysis in this matter. This report has been prepared strictly and solely for the Moore vs. DB
 Industries litigation and is not intended to be relied upon or referenced in connection with any
 other matters.

       1. The subject IBEX Climb Assist belt failed due to a poorly made weld.

               a. The fracture surfaces show very little micro-ductility indicating that the weld
                  surfaces were not properly fused together.

               b. The weld fracture surfaces are typical of a “cold weld” where too much of the
                  molten polymer material is forced out of the weld area due to excessive pressure.
                  This results in a low strength weld that is prone to separation and failure.

       2. The subject IBEX belt would likely have shown signs of failure long before the date of the
          accident.

               a. Examination of the subject fractures shows that large portions of the fracture had
                  been present for some time and showed signs of crack growth.

               b. The very smooth areas of the weld that showed very little bonding would have


 16   Moore deposition, p. 70.
 17IBEX Proper Inspections and Use, Product Update PCWU 11-003, March 1, 2011, Safeworks 000088-
 000091.
 18Power Climber Wind Operators Instructions for IBEX 1000 and 1000P Climb Assist, March 7, 2019,
 Safeworks 00018-00053.
 19   Moore Deposition, p. 112



                                                                                       Page 14 of 15
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                   Page 16 of 27 PageID 812

                                                                      Moore vs. DB Industries, et al.
                                                                             ESi Project No: 78169A



                separated first, followed by the remainder of the weld surface. This separation
                would likely have been visible had an inspection of the weld area been done.

    3. The employer, Invenergy, failed to properly train its employees in the welding process or
       at least to make sure that they were proficient at the process.

           a. There are no training records regarding the weld training of its employees.

           b. The weld in the subject IBEX belt visually was not properly done and caused the
              failure of the belt and the fall.

           c. No job hazard analysis documents have been provided by Invenergy showing that
              any inspections had been performed.

    4. The employer, Invenergy, did not require inspections of the IBEX belt welds prior to every
       use as instructed in the Safeworks operator manuals. Failure to do this created a hazard
       to its employees, violating the OSHA Occupational Safety and Health Act of 1970, section
       5.0.

           a. Invenergy has no records of inspection of the subject belt weld area in the
              approximate 3 years that it was in service.

           b. Safeworks instructional literature clearly state that inspections of the weld be
              performed prior to each use.

    5. Justin Moore failed to properly inspect the IBEX belt in accordance with the Safeworks
        operator manuals.

           a. Mr. Moore specifically testified that he did not inspect the weld area of the belt prior
              to using the Climb Assist system on the day of the accident.

           b. The Safeworks operator manuals specifically detail the inspection procedure and
              has pictures of the types of potential defects to look for (Safeworks 000088-
              000089). Mr. Moore was trained to inspect the belts.

           c.   If Mr. Moore had inspected the belt, he would have recognized that the weld area
                was compromised and posed a hazard and would not have used the system until
                a repair had been made.

                            <<< End of Report Text >>>
 Appendices:
 Appendix 1: CV of Author
 Appendix 2: Testimony History of Author




                                                                                        Page 15 of 15
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20   Page 17 of 27 PageID 813




                         Appendix 1
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                             Page 18 of 27 PageID 814


                                                                                            4215 Campus Drive
                                                                                              Aurora, IL 60504




DALE B. EDWARDS, P.E.
SENIOR MANAGING CONSULTANT
dbedwards@engsys.com

Mr. Edwards is a polymer materials scientist with over 35 years of experience in the plastics and composites
industry. He is a co-author of the book, Fractography in Failure Analysis of Polymers that was published
in 2015. His experience includes testing and analysis of plastic, rubber and composite materials, consulting,
and laboratory management. He has special expertise in failure analysis, fractography and testing of plastics,
including plastic pipe and fitting materials and stress rupture testing for design. Additional expertise includes
failure analysis, creep and stress rupture, fracture, mechanical testing, analytical testing, environmental
effects and lifetime prediction. Mr. Edwards has managed a polymer test laboratory (Bodycote Broutman)
that included hydrostatic pipe testing, mechanical and analytical testing of polymers and composite
materials. Mr. Edwards has taught courses on failure analysis, fracture of plastics and testing of plastic
materials and has provided expert testimony regarding product failures in both state and federal courts.



Areas of Specialization
Failure analysis and testing of plastics, including plastic pipe and fitting materials
Stress rupture testing for design
Failure analysis
Creep and stress rupture
Fracture
Mechanical testing
Material Selection
Environmental effects and lifetime prediction


Education
B.S. Chemical Engineering - University of Illinois, 1978
Graduate Courses in Materials Engineering - IL Inst. of Technology, 1981-1982


Licensed Professional Engineer (P.E.)
State of Arkansas .......... License No. 18187
State of Illinois ............... License No. 062-041364




                                                                                                  October 2020




                       Phone: 630-851-4566 | Fax: 630-851-4870 | Toll Free: 866-596-3994
                                              www.engsys.com
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                     Page 19 of 27 PageID 815


                                                                                   Dale B. Edwards, P.E.
                                                                                           October 2020




Professional Affiliations/Honors

Society of Plastics Engineers (SPE) – Senior Member
       Technical Program Chair – Failure Analysis and Prevention Special Interest Group
               (FAPSIG), 2010-2011
       Chairman – FAPSIG, 2011, 2012
       Dr. Myer Ezrin Best Paper Award – ANTEC 2011
       Member of the Board of Directors of the Medical Plastics Division of SPE (2007 through
               2010)


American Society for Testing and Materials
       Member of Committee F-17 on Plastic Piping Systems


Peer reviewer for the Journal of Pipeline Systems



Positions Held

Engineering Systems, Inc., Aurora, Illinois
      Senior Managing Consultant, 2010 to Present
      Senior Consultant, 2007 to 2010

Bodycote Polymer-Broutman Laboratory, Chicago, Illinois
       Senior Consultant, Bodycote Polymer, 2004-2007
       Vice President, Technical, Bodycote Polymer, 2000-2004


Bodycote Broutman, Inc., (f.k.a. L.J. Broutman & Associates, Ltd.)
       Vice President, Plastics Technology, 1995-2000
       Manager, Piping Products Laboratory, 1990-1995
       Research Engineer, 1982-1990


International Harvester Company
       Research Associate, 1979-1982




                                             Page 2 of 6
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                          Page 20 of 27 PageID 816


                                                                                           Dale B. Edwards, P.E.
                                                                                                   October 2020




Teaching

Mr. Edwards has taught seminars in the Plastic Failure Analysis Series that were co-sponsored by The
Society for Plastics Engineers (SPE):

        "Plastics Failure Analysis/Prevention and Testing Seminar" (1995-2001, 2007, 2008), Failure
        Analysis Seminar Series sponsored by Bodycote Broutman, Inc. and the Society of Plastics
        Engineers. This seminar has also been presented by Mr. Edwards and his colleagues at ESi, in
        2015 and 2018.

        "Mechanical Properties of Polymers and Service Life Predictions" (1995-1999) Mechanical
        Behavior of Plastics Seminar Series sponsored by Bodycote Broutman, Inc. and the Society of
        Plastics Engineers

        "Plastics Fracture Analysis Workshop" (2001-2008) Failure Analysis Seminar Series sponsored by
        Bodycote Polymer – Broutman Laboratory and the Society of Plastics Engineers. This seminar has
        also been presented by Mr. Edwards and his colleagues at ESi, in 2015 and 2018.

Mr. Edwards has taught seminars on failure                analysis   of   plastics   for    medical    devices,
co-sponsored by the Medical Plastics Division of SPE:

        "Failure Analysis of Plastic Materials for Medical Devices: A Tool for Prevention"
                 The Medical Design and Manufacturing Conference, MDM West, Anaheim, California,
                 January 2004
                 MDM East, New York, June 2004
                 MDM Midwest, Minneapolis, Minnesota, October 2004
                 MEDTEC, Stuttgart, Germany, March 2006

        "Failure Analysis of Plastic Materials – A Tool for Prevention", presented at Design & Manufacturing
        Midwest 2010 Conference, Rosemont, Illinois, September 29, 2010

Mr. Edwards has also taught a seminar as an adjunct instructor at Lewis University titled "Manufacturing
Processes for Composite Materials," December 17, 2011

Additional Training

Fall Protection Safety for the Competent Person, Construction Safety Council, Aurora, IL, October, 2020.

Infrared Microscopy Course (FTIR spectroscopy), Hooke College of Applied Sciences (McCrone Group),
April 20-22, 2010

Strategy of Experimentation – DuPont Specialty Services Course, June 1987




                                                Page 3 of 6
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                                 Page 21 of 27 PageID 817


                                                                                                Dale B. Edwards, P.E.
                                                                                                        October 2020



Book Contribution

Fractography in Failure Analysis of Polymers, M. D. Hayes, D. B. Edwards, A. R. Shah, Elsevier Inc.,
Oxford, UK, 2015

Publications

“Service Lifetime Assessment of Polymeric Material Products,” ASM Handbook, Volume 11, ASM International, 2020,
         with A.R. Shah

“Failure Analysis and Prevention,” Fracture of Plastics, ASM Handbook, Volume 11, ASM International, 2019, edited
         with A.R. Shah

“Assessment of Polybutylene Plumbing Installations after Long-term Service” Proceedings of the Society of Plastics
        Engineers Annual Technical Conference (ANTEC), Orlando, Florida, May 7, 2018, with D. E. Duvall

"Identifying ESC Failures in Polymers Using Fractography", Microsc. Microanal. 22 (suppl 3), Microscopy Society of
          America, Columbus, Ohio, July 28, 2016

"Failure Analysis of a Plastic Toy Helicopter" Proceedings of the Society of Plastics Engineers Annual Technical
         Conference (ANTEC), Indianapolis, Indiana, May 23, 2016, with D.B. Brickman, C.A. Fox and R.A. Brewster

"Determining the Processing Quality of PVC Pipe by DSC – How Precise?" Proceedings of the 17th Plastic Pipes
        Conference, PPXVII, Chicago, Illinois, September 22-24, 2014, with D. E. Duvall and A. R. Shah

"Assessment of Polybutylene Plumbing Installation after 18 Years of Service," Proceedings of the Society of Plastics
       Engineers Annual Technical Conference, Cincinnati, Ohio, April 22-24, 2013, with D. E. Duvall

"Polybutylene Water Service Pipe: The Other Side of the Story," Proceedings of the Society of Plastics Engineers
         Annual Technical Conference, Orlando, Florida, April 1-4, 2012, with D. E. Duvall

"Determination of Environmental Stress Cracking Failure Mode in Investigation of CPVC Fire-Suppression Sprinkler
        Pipe Failures," Proceedings of the Society of Plastics Engineers Annual Technical Conference, Orlando,
        Florida, April 1-4, 2012, with A. R. Shah

"Failure Analysis of Plastic Crimp Fitting Assemblies," Proceedings of the Society of Plastics Engineers Annual
         Technical Conference, Boston, Massachusetts, May 1-5, 2011, with D. E. Duvall and A. R. Shah

"Field Failure Mechanisms in HDPE Potable Water Pipe," Proceedings of the Society of Plastics Engineers Annual
         Technical Conference, Boston, Massachusetts, May 1-5, 2011, with D. E. Duvall

"Challenges in Investigating Chlorinated Polyvinyl Chloride Pipe Failures," Journal of ASTM International, 8(1), 2011,
        with M. D. Hayes, M. L. Hanks, F. E. Hagan and D. E. Duvall

"Forensic Analysis of Oxidation Embrittlement in Failed HDPE Potable Water Pipes," Proceedings of the 2010 ASCE
         Pipeline Division Specialty Congress – Pipelines 2010, pp. 648-662, with D.E. Duvall

"Evaluation of Fractures Created in Plastic Pipes by Freezing of Water Inside of the Pipes," Proceedings of the
         Society of Plastics Engineers Annual Technical Conference, Orlando, Florida, May 16-19, 2010, with D. E.
         Duvall and J. F. Grzetic

"Analysis and Testing of Freezing Phenomena in Plastic Piping Systems," Proceedings of the ASME Congress,



                                                     Page 4 of 6
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                                Page 22 of 27 PageID 818


                                                                                                Dale B. Edwards, P.E.
                                                                                                        October 2020

         Orlando, Florida, November 13-18, 2009, with K. M. Smith, D. E. Duvall and J. F. Grzetic

"Fracture Toughness Testing (KIC) of PE 4710 Pipe Material," Proceedings of the Society of Plastics Engineers
         Annual Technical Conference, Milwaukee, Wisconsin, May 4-7, 2008, with H. Svetlik and A. Shabeer

"Failure Investigation of XLPE Chemical Storage Tanks," Proceedings of the Society of Plastics Engineers Annual
          Technical Conference, Milwaukee, Wisconsin, May 4-7, 2008, with D. E. Duvall

"Failure Analysis of a Large Diameter Heat-Fusible PVC Pipe in a Horizontal Directional Drilling Installation,"
         Proceedings of the Society of Plastics Engineers Annual Technical Conference, Milwaukee, Wisconsin, May
         4-7, 2008, with D. E. Duvall

"Lessons from Failure," Appliance Design, pp. 19-21, May 2007, with B. J. Gedeon and A. I. Kasner

"Failure Analysis of Polypropylene Used in a Hot Water Environment – Effects of Different Stabilizer Systems,"
         Proceedings of the Society of Plastics Engineers Annual Technical Conference, Cincinnati, Ohio, May 6-10,
         2007, with L. J. Broutman and A. I. Kasner

"Phosphate Esters as Stress Crack Agents – Case Studies in Failure Analysis," Proceedings of the Society of
       Plastics Engineers Annual Technical Conference, Cincinnati, Ohio, May 6-10, 2007, with A. I. Kasner

"Failure Prevention – Lessons from the Failure Analysis Investigations of Polymer Parts in Appliances," 57th Annual
         Conference of the International Appliance Technical Conference, Rosemont, Illinois, March 27-29, 2006,
         with A. I. Kasner and B. J. Gedeon

"Failure Analysis of a PEX Pipe Crimping System," Proceedings of the Society of Plastics Engineers Annual
         Technical Conference, Boston, Massachusetts, May 1-5, 2005, with T. P. Jeka

"Steel Wire Reinforced Plastic Composite Pipe," Proceedings of the Society of Plastics Engineers Annual Technical
         Conference, Chicago, Illinois, May 16-20, 2004, with B. D. Agarwal and L. J. Broutman

"The Effects of High Stress and Material Constraint on the Fracture Appearance of a Polyethylene Liner Pipe,"
         Proceedings of the Society of Plastics Engineers Annual Technical Conference, Chicago, Illinois, May 16-
         20, 2004, with R. Miller); also presented at the International Plastic Pipe Symposium, PPXII, Milan, Italy,
         April 19-22, 2004

"Complex Yield Behavior of PE100 Resin on Plane Strain Tensile Specimens," Proceedings of the International
       Plastic Pipe Symposium, Munich, Germany, September 3-6, 2001, with L. J. Broutman, S. W. Choi, S. Lee,
       G. Palermo, K. Cho, M. Choi and T. Park

"An Alternative Method for Determining the Hydrostatic Design Basis for Plastic Pipe Materials," Proceedings of the
         International Plastic Pipe Symposium, Munich, Germany, September 3-6, 2001, with L. J. Broutman, and S.
         W. Choi

"Failure Analysis Models for Polyacetal Molded Fittings in Plumbing Systems," Proceedings of the Society of Plastics
         Engineers 57th Annual Technical Conference, 1999, with L. J. Broutman and P. K. So

"An Alternative Method for Determining the Hydrostatic Design Basis for Plastic Pipe Materials," Proceedings of the
         International Plastic Pipe Symposium, Goteburg, Sweden, September 14-17, 1998, with L. J. Broutman, E.
         F. Palermo and A. R. Shah

"Failure Analysis of Thermoplastic Camper Tops," Proceedings of the Society of Plastics Engineers 56th Annual
         Technical Conference, 1998, with L. J. Broutman, L. R. Nylander and P. K. So




                                                     Page 5 of 6
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                                Page 23 of 27 PageID 819


                                                                                               Dale B. Edwards, P.E.
                                                                                                       October 2020

"A Case Study of Polyethylene Pipe in a Paper Mill Application," Proceedings TAPPI Engineering Conference, 111,
        September 16-19, 1996, with D. E. Duvall

"Creep and Stress Rupture Testing of Polyethylene Sheet under Equal Biaxial Tensile Stresses," Journal of
        Reinforced Plastics and Composites, 12(3), March 1993, with D. E. Duvall

"Fatigue Testing of PVC Pipe Fittings," Journal of Vinyl Technology, June 1992, 14(2), with B. Lehman and R. Cohen;
         also presented at the Proceedings of the Society of Plastics Engineers 50th Annual Technical Conference,
         38, 276-279, 1992

"Aging of Plastic Pipe Used for Natural Gas Distribution," Final Report to the Gas Research Institute, GRI Report No.
         88/0285, December 1988, with L. J. Broutman, L. R. Nylander, et al.


"Analysis of Polyethylene Gas Pipe Field Failure at Clear Lake, Iowa," for National Transportation Safety Board,
         NTSB Accident No. DCA-83-AP-022, July 12, 1983, with L. J. Broutman

"Environmental Testing of High Strength Molding Compounds," Polymer Composites, 3(1), January 1982, with N.
        Sridharan; also presented at the Press Molders Committee Meeting of the Society of the Plastics Industry,
        Columbus, Ohio, 1981

Presentations

“Quantifying Oxidative Degradation in Polyolefin Pipe by IR Spectroscopy” ANTEC Conference, Orlando, Florida
         Society of Plastic Engineers Annual Conference, with D. E. Duvall, 2018




                                                     Page 6 of 6
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20   Page 24 of 27 PageID 820




                         Appendix 2
   Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                      Page 25 of 27 PageID 821



                                                                                4215 Campus Drive
                                                                                   Aurora, IL 60504




                        PROFESSIONAL STAFF BILLING RATE



      STAFF MEMBER                                  TITLE                         2020 HOURLY
                                                                                  BILLING RATE

Dale B. Edwards, P.E.                  Sr. Managing Consultant                         $365




                        Phone: (630) 851-4566      Fax: (630) 851-4870

                                    www.esi-website.com
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                          Page 26 of 27 PageID 822


                                                                                         4215 Campus Drive
                                                                                           Aurora, IL 60504




DALE B. EDWARDS, P.E.
SENIOR MANAGING CONSULTANT
dbedwards@engsys.com


PROJECT                                                                        STATE
2019

Allstate Insurance Company ASO James Duncan, v. Mercury Plastics, Inc. AL                 (trial)
        Case No. 63-CV-2016-900790.00
        Circuit Court of Tuscaloosa County, Alabama

Fire Insurance Exchange (Wong, Aurora) v. Fluidmaster, Inc.                               (deposition)
        Case No. 30-2015-00810131-CU-PL-CJC
        Superior Court of the State of California, County of Orange, Central Justice Center

2018

United States , et al. v. J-M Manufacturing Co., Inc. d/b/a
JM Eagle, et al.                                                                  CA      (trial)
       Case No. 5:06-cv-00055-GW-PJW
       U.S. District Court, Central District of California, Western Division

Allstate Insurance Company ASO James Duncan, v. Mercury Plastics, Inc. IL                 (deposition)
        Case No. 63-CV-2016-900790.00
        Circuit Court of Tuscaloosa County, Alabama

2017

United States , et al. v. J-M Manufacturing Co., Inc. d/b/a
JM Eagle, et al.                                                                  CA      (deposition)
       Case No. 5:06-cv-00055-GW-PJW
       U.S. District Court, Central District of California, Western Division

Jacquelyn D. Ajose, et al. v. Interline Brands, Inc.                              TN      (deposition)
       Civil Action No. 3:14-CV-1707
       United States District Court for the Middle District of Tennessee


2016

Fluidmaster, Inc., Water Connector Components Product Liability
Litigation                                                                        IL      (deposition)
         Case No. 1:14-cv-05696
         US District Court for the Northern District of Illinois



                     Phone: 630-851-4566 | Fax: 630-851-4870 | Toll Free: 866-596-3994
                                            www.engsys.com
Case 6:19-cv-00038-H Document 56-4 Filed 11/16/20                            Page 27 of 27 PageID 823


                                                                                        Dale B. Edwards, P.E.
                                                                                 Rule 26 Expert Testimony List




Tides at Lakeshore East, LLC v. Walsh Construction Company v.
Alliance Fire Protection v. Spears Manufacturing                                   IL       (deposition)
        Case No. 11 L 4140
        Circuit Court of Cook County, Illinois County Department, Law Division

Underground Solutions, Inc. v. Eugene Palermo, a/k/a Gene
Palermo                                                                            IL       (deposition)
      Case No. 13-cv-08407
      U.S. District Court, Northern District of Illinois, Eastern Division




                                                 Page 2 of 2
